Exhibit 2.1 Execution Version US 4001082Purchase and Sale Agreement by and between GASTAR EXPLORATION INC. as seller, and THQ APPALACHIA I, LLC as buyer DATED FEBRUARY 19, 2016 TABLE OF CONTENTS Page Article IDEFINITIONS Section 1.01 Defined Terms1 Section 1.02 Interpretation17 Article IIASSETS Section 2.01 Agreement to Sell and Purchase17 Section 2.02 Assets17 Section 2.03 Excluded and Reserved Assets19 Section 2.04 Revenues and Expenses21 Article IIICONSIDERATION Section 3.01 Purchase Price22 Section 3.02 Deposit22 Section 3.03 Allocated Values23 Section 3.04 Purchase Price Allocation23 Article IVTITLE MATTERS Section 4.01 General Disclaimer of Title Warranties and Representations24 Section 4.02 Special Warranty24 Section 4.03 Recovery on Special Warranty24 Section 4.04 Notice of Title Defects; Defect Adjustments24 Section 4.05 Casualty or Condemnation Loss31 Section 4.06 Preferential Purchase Rights31 Section 4.07 Consents to Assign32 Article VENVIRONMENTAL Section 5.01 Environmental Defects33 Section 5.02 NORM, Asbestos, Wastes and Other Substances37 Article VIREPRESENTATIONS AND WARRANTIES Section 6.01 Representations and Warranties of Seller37 Section 6.02 Representations and Warranties of Buyer42 Article VIICERTAIN COVENANTS Section 7.01 Access43 Section 7.02 Confidentiality45 i Section 7.03 Dispositions of Assets46 Section 7.04 Operations46 Section 7.05 Governmental Bonds47 Section 7.06 Employee Matters48 Section 7.07 Non-Solicitation of Employees48 Section 7.08 Amendment to Schedules48 Section 7.09 Knowledge of Breach48 Section 7.10 Non-Competition49 Section 7.11 Atinum Assignments49 Section 7.12 Buyer Assumed Disputes49 Article VIIICONDITIONS TO CLOSING Section 8.01 Conditions to Seller’s Obligations50 Section 8.02 Conditions to Buyer’s Obligations51 Article IXCLOSING Section 9.01 Time and Place of Closing52 Section 9.02 Closing Statement; Adjustments to Purchase Price at Closing52 Section 9.03 Final Settlement Statement; Supplemental Closing54 Section 9.04 Actions of Seller at Closing55 Section 9.05 Actions of Buyer at Closing56 Article XCERTAIN POST-CLOSING OBLIGATIONS Section 10.01 Operation of the Assets After Closing57 Section 10.02 Files57 Section 10.03 Further Cooperation57 Section 10.04 Document Retention57 Section 10.05 Suspense Funds58 Article XITERMINATION Section 11.01 Right of Termination58 Section 11.02 Effect of Termination58 Article XIIASSUMPTION AND INDEMNIFICATION Section 12.01 Assumption and Indemnity59 Section 12.02 Indemnification by Buyer59 Section 12.03 Buyer’s Environmental Indemnification60 Section 12.04 Indemnification by Seller60 Section 12.05 Limitations60 Section 12.06 Negligence and Fault61 Section 12.07 Exclusive Remedy61 Section 12.08 Expenses62 ii Section 12.09 Survival; Knowledge62 Section 12.10 Non-Compensatory Damages63 Section 12.11 Indemnification Actions63 Section 12.12 Characterization of Indemnity Payments64 Article XIIILIMITATIONS ON REPRESENTATIONS AND WARRANTIES Section 13.01 Disclaimers of Representations and Warranties65 Article XIVTAX MATTERS Section 14.01 Allocation of Asset Taxes66 Section 14.02 Transfer Taxes67 Section 14.03 Cooperation68 Section 14.04 Refunds68 Section 14.05 Post-Closing Taxes68 Article XVMISCELLANEOUS Section 15.01 Filings, Notices and Certain Governmental Approvals68 Section 15.02 Entire Agreement68 Section 15.03 Waiver68 Section 15.04 Publicity69 Section 15.05 No Third Party Beneficiaries69 Section 15.06 Assignment69 Section 15.07 Governing Law69 Section 15.08 Notices70 Section 15.09 Severability70 Section 15.10 Counterparts70 Section 15.11 Amendment70 Section 15.12 Schedules and Exhibits71 Section 15.13 No Partnership71 iii EXHIBITS Exhibit A Part 1 Leases/Allocated Values Exhibit A Part 2 Wells/Allocated Values Exhibit A Part 3 Easements, Rights-of-Way, and Surface Leases Exhibit A Part 4 Material Contracts Exhibit A Part 5 Pipelines and Gathering Systems Exhibit A Part 6 Fee Minerals Exhibit A Part 7 Surface Interests Exhibit A Part 8 Offices Exhibit A Part 9 Units Exhibit B – Excluded Assets Exhibit C – Form of Assignment Exhibit D-1 – Form of Mineral Deed Exhibit D-2 – Form of Surface Deed Exhibit F – CNX/Appalachian Power Agreements Exhibit G – Escrow Agreement ANNEX Annex A Target Formations SCHEDULES Schedule 1.01 – Knowledge Schedule 6.01(d) – Consents Schedule 6.01(f) – Noncontravention Schedule 6.01(g) – Disputes Schedule 6.01(i) – Taxes Schedule 6.01(j) – Burdens Schedule 6.01(k) – Hydrocarbon Sales Schedule 6.01(l) – Compliance with Laws Schedule 6.01(m) – Contracts Schedule 6.01(n) – AFEs Schedule 6.01(o) – Preferential Purchase Rights Schedule 6.01(p) – Imbalances Schedule 6.01(q) – Payout Balances Schedule 6.01(r) – Plugging and Abandonment Schedule 6.01(v) – Current Bonds Schedule 6.01(w) – Suspense Funds Schedule 6.01(x) – Condemnation Schedule 6.01(z) – Liens Schedule 6.01(cc) – Environmental Matters Schedule 6.02(c) – Authorization/Consents Schedule 7.04 – Interim Period Operations Schedule 7.06 – Potential Offered Employees i Schedule 7.11 – Atinum Assignments Schedule 9.02(a) -Inventory ii PURCHASE AND SALE AGREEMENT
